            Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 1 of 21




                                UNITED STATES OF AMERICA
                               DISTRICT OF MASSACHUSETTS

TRISTAN SQUERI, MADELINE                       *
McCLAIN, and GEORGE O’DEA,                     *
individually, and on behalf of all others      *
similarly situated,                            *
                                               *
                Plaintiffs                     *
                                               *
                                               *       COMPLAINT AND DEMAND
v.                                             *       FOR TRIAL BY JURY
                                               *
                                               *       C.A. No. 1:18-cv-12438
MOUNT IDA COLLEGE, THE MOUNT                   *
IDA COLLEGE BOARD OF TRUTEES,                  *
BARRY BROWN, individually and as a             *
representative of Mount Ida College,           *
CARMIN C. REISS, individually and as           *
a representative of the Mount Ida College      *
Board of Trustees, JASON POTTS,                *
individually and as a representative of        *
Mount Ida College, JEFF CUTTING                *
individually and as a representative of        *
Mount Ida College, and RON AKIE,               *
Individually and as a representative of        *
Mount Ida College,                             *
                                               *
                Defendants                     *

                                       I. INTRODUCTION

       1.       Without notice to its student population and their families, Defendant Mount Ida

College (hereinafter “Mount Ida”) abruptly closed its doors in May of 2018. The fallout was

catastrophic. Among numerous consequences, students were faced with finding an alternative

institution to meet their educational goals to which to transfer – a daunting task given that transfer

deadlines for most institutions had passed or were imminent; many students were left with degree

programs that were discontinued or credits that could not be transferred; and many students lost

their scholarships and other forms of financial aid. This could have been avoided. Yet, by closing



                                                   1
             Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 2 of 21



abruptly, Mount Ida denied its students the opportunity to continue with their bargained for

education, and their actions prevented some students from enrolling in other institutions of higher

education or pursuing their intended degrees altogether.

        2.       One of the Defendants, Carmin C. Reiss – the Chairwoman of Mount Ida’s Board

of Trustees – testified under oath that she was aware as early as 2014 that Mount Ida was facing

financial difficulties that ultimately led to its closure. Despite this knowledge, none of the

Defendants disclosed Mount Ida’s financial status to its students. As stated by Reiss: “did we go

out and announce: ‘hello interested students we’re teetering on the brink of insolvency, but come

on in?’ No, we did not do that.”

        3.       According to Reiss, this omission was intentional, as it was the Defendants’

understanding that “the public disclosure by a college that it is facing financial difficulties is a self-

fulling prophecy of its demise.” In other words, the Defendants intentionally concealed the truth

from its students because they knew their students would seize this information and ultimately

make an informed decision to enroll elsewhere, seek a transfer, or take some other action to avoid

being harmed by the school’s inevitable closure.

        4.       As stated by the Office of Attorney General Maura Healy, “[Mount Ida’s] closure

has caused real harm to students and families.1”

        5.       The Defendants had several opportunities to disclose the severity of Mount Ida’s

impending insolvency to its students. Most notably, Mount Ida had the opportunity to fully explain

the situation when it believed it reached a merger deal with nearby Lasell College. Instead of

disclosing the reason for merger at that time (i.e., that Mount Ida was on the brink of bankruptcy),

Mount Ida instead made numerous false representations, including without limitation, that the


1
 Stated in a May 15, 2018 letter from the Office of the Attorney General to Holland & Knight LLP and Mount Ida
College regarding the Mount Ida College Asset Transfer.


                                                       2
            Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 3 of 21



merger was to strengthen and consolidate both its and Lasell’s positions as institutions.

       6.       The deal with Lasell ultimately failed. Instead, Mount Ida entered into an agreement

to sell its land to UMass and close the college. As part of this deal, Mount Ida funneled its students

to UMass Dartmouth, illegally providing UMass with sensitive student financial and academic

information, which was inexplicably provided as part of a land acquisition.

       7.       The sudden closure of Mount Ida deprived enrolled and prospective students of

their ability to meaningfully consider alternate schools, and Mount Ida knew this. It was exactly

when the students were most vulnerable when Mount Ida released its students’ private information

to UMass Dartmouth, allowing UMass Dartmouth to approach each individual student armed with

knowledge of their specific finances, grades, awards, and majors. In effect, Mount Ida sold its

students, at a discount, to UMass Dartmouth, as an incentive in the land transaction.

       8.       This Class Action lawsuit arises out of this, and other unlawful, deceptive, and

fraudulent practices and actions of Mount Ida College, the Mount Ida College Board of Trustees

(hereinafter “Board of Trustees”), Mount Ida’s President and other academic officers relating to

Mount Ida’s sudden closure and the resulting harm suffered by its students.

                                           II. PARTIES

       9.       The Plaintiff, Tristan Squeri, is an individual residing in Burlington,

Massachusetts, and a former student at Mount Ida. Tristan enrolled at Mount Ida in 2015,

seeking his Bachelor of Science in Graphic Design. He now attends Lesley University where he

is seeking an alternative degree of a Bachelor of Fine Arts in Graphic Design and will be

required to enroll in extra semesters should he continue to pursue his intended minor in

animation.

       10.      The Plaintiff, Madeline McClain, is an individual residing in Westampton, New




                                                  3
         Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 4 of 21



Jersey, and a student accepted into the 2018 class at Mount Ida. Madeline expected to enroll at

Mount Ida in 2018 in the Bachelor of Science in Veterinary Technology program. She now

attends Hartwick College in New York and is pursuing a degree in Biology. She will require

additional semesters of schooling to achieve the same veterinary focused education that she

would have received at Mount Ida for less money.

       11.     The Plaintiff, George O’Dea, is an individual residing in Brookline,

Massachusetts, and a former student at Mount Ida. George enrolled at Mount Ida in the Bachelor

of Science in Funeral Service program in 2016. He now attends Cape Cod Community College’s

Associate of Science in Funeral Service Program, which holds classes at Bridgewater State

University.

       12.     The Defendant, Mount Ida College, is an institution of higher education which has

recently ceased operations, with a principal office located at 124 Washington Street,

Foxborough, Massachusetts 02035.

       13.     The Defendant, The Mount Ida College Board of Trustees is the governing body

of Mount Ida College, with a principal office located at 124 Washington Street, Foxborough,

Massachusetts 02035.

       14.     The Defendant, Barry Brown, is an individual residing in West Newton,

Massachusetts, and is the former President of Mount Ida.

       15.     The Defendant, Carmin C. Reiss, is an individual residing in Concord,

Massachusetts, and is a member of The Mount Ida College Board of Trustees. At the time of

Mount Ida’s closure, Reiss was the Chairwoman of the Board of Trustees.

       16.     The Defendant, Jason Potts, is an individual residing in Boston, Massachusetts,

and is the former Vice President, CFO and Treasurer of Mount Ida. In these positions, Jason




                                                4
          Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 5 of 21



Potts was responsible for the school’s finances, facilities, and business services. Upon

information and belief, he was responsible for the capital plans, debt managements, and the cash

flow of the school.

       17.     The Defendant, Jeff Cutting, is an individual residing in Sudbury, Massachusetts,

and is the former Vice President of Enrollment Management and Dean of Admissions at Mount

Ida, as well as a member of the president’s cabinet. In these positions, Jeff Cutting was

responsible, inter alia: (1) leading the transformation of enrollment at Mount Ida College; (2)

overseeing staff activities such as marketing, recruitment and admission; and (3) chairing the

2015 Strategic Enrollment Planning process.

       18.     The Defendant, Ron Akie, is an individual residing in Boston, Massachusetts and

is the former Chief Academic Officer and Provost at Mount Ida.

                               III. JURISDICTION AND VENUE

       19.     The jurisdiction of this Court is lawful pursuant to 28 U.S.C., § 1332(d). The

amount-in-controversy exceeds $5,000,000.00 and minimal diversity exists between the parties.

       20.     Venue is proper in this District pursuant to 28 U.S.C., § 1391(a) because a

substantial part of the events giving rise to the claim occurred in this District.

                           IV. FACTS COMMON TO ALL COUNTS

       21.     In as early as 2014, Mount Ida was in financial distress and teetering on insolvency.

The Defendants feared that it would be left with no choice but to file for bankruptcy.

       22.     In as early as 2014, the Defendants knew that Mount Ida was in financial distress

and teetering on insolvency.

       23.     Since as early as 2014, the Defendants failed to inform its students and prospective

students of Mount Ida’s financial distress and impending insolvency.




                                                   5
           Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 6 of 21



          24.    Mount Ida offered at least 15 separate categories of merit based scholarships

ranging from approximately $1,000.00 to $27,000.00 per student annually, with similar awards

persisting through all times relevant to this complaint.

          25.    Mount Ida’s merit based scholarships were automatically awarded to students at the

time of admittance.

          26.    In 2017, the Defendants reported to the New England Association of Schools and

Colleges on Institutions of Higher Education (“NEASC”) inter alia:

                 a.       their success in achieving enrollment goals and multi-year financial
                          projections;

                 b.       their success toward achieving a break-even operating budget;

                 c.       that Mount Ida was in full compliance with its debt obligations;

                 d.       that Mount Ida was financially stable; and

                 e.       that they were confident that Mount Ida would raise sufficient funds to meet
                          its liquidity needs.

          27.    In 2017, the Defendants reported to NEASC that Mount Ida communicates timely

and accurately with students, prospective students and the public.2

          28.    During all times relevant to this complaint, while Defendants were actively

concealing the true nature of Mount Ida’s financial difficulties from its students, the Defendants

were also falsely holding Mount Ida out as a financially viable institution to NEASC, among

others.

          29.    On or about February 24, 2018, Mount Ida publicly announced a potential merger

with Lasell College. No mention of financial distress was made in the announcement.

          30.    The Defendants announced to students that the purpose of the merger with Lasell



2
  This statement is demonstrably false in light of Reiss’ testimony that they had not accurately communicated their
financial distress to its students.


                                                         6
            Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 7 of 21



College was to strengthen and consolidate both Lasell’s and Mount Ida’s positions as institutions,

create a more robust learning experience by taking advantage of the distinct programs of each

institution, and add academic depth to Mount Ida’s tradition of small class and faculty mentorship.

Again, the Defendants failed to mention that Mount Ida was in financial distress, that it was

teetering on insolvency, or that it was seriously contemplating bankruptcy.

        31.     On or about March 21, 2018, the Defendants rejected a final merger agreement

presented by Lasell College.

        32.     On or about March 23, 2018, the Defendants, by way of email, announced to the

members of the Mount Ida community, that negotiations with Lasell College had ended. President

Barry Brown assured students that Mount Ida remained a top 30 regional school and made no

reference to the financial distress of the college. Similar representations were made by the other

individual Defendants named in this complaint, including the CFO, provost, and dean of

admissions.

        33.     Upon information and belief, while Brown and the other individual Defendants

were assuring students that Mount Ida remained viable, they were simultaneously concealing the

fact that Mount Ida was already seriously engaged in discussions with the University of

Massachusetts system to sell its land and shutter the college.

        34.     In the weeks leading up to the eventual closing of Mount Ida, Mount Ida had been

accepting new students, offering substantial scholarships to new students, and outwardly

proceeding as usual to the beginning of a new fall term, with no mention of the college’s financial

distress.

        35.     On or about April 6, 2018, the Defendants, via e-mail from Brown, announced to

the enrolled students of Mount Ida that they had reached an agreement with the University of




                                                 7
          Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 8 of 21



Massachusetts, whereby the Newton campus would be acquired by UMass Amherst (hereinafter

the “April 6th Email”).

        36.      The April 6th Email did not clearly explain that Mount Ida was closing and,

notwithstanding language that current students would be accepted into UMass Dartmouth, left

students concerned and confused, with nowhere to turn for direction. Even upon further inquiry to

the college, they received no clear answers about their educational future.

        37.      In the days immediately following the April 6th Email, packages containing the

following were made available to enrolled students of Mount Ida:

                 a.       A pamphlet entitled “The UMass Dartmouth Guarantee to Mount Ida
                          Students;”

                 b.       A letter from Robert Andrea, Associate Vice Chancellor for Enrollment
                          Management for UMass Dartmouth, containing the enrolled student’s
                          name, major, and estimated credits;

                 c.       The student’s transcript;

                 d.       A comparison of Mount Ida and UMass Dartmouth’s financial aid to the
                          student;3 and

                 e.       A Consent to Release Educational Records form (hereinafter collectively
                          the “Mount Ida Packet”).

        38.      Prior to the Mount Ida Packet being printed, students of Mount Ida were not asked

to sign, nor did they sign, any Consent to Release Educational Records. No other form of consent

(express or implied) was provided by any of the Plaintiffs to Mount Ida to release these confidential

and private records to UMass Dartmouth.

        39.      On or about April 25, 2018, the Defendants approved the term sheet regarding the

sale of Mount Ida’s Newton campus to the University of Massachusetts Building Authority.



3
 The letters from Andrea, academic transcripts, and financial aid comparisons were all improperly disclosed to
UMass Dartmouth by Mount Ida, in violation of the Family Educational Rights and Privacy Act and G. L. c. 214, §
1B.


                                                       8
           Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 9 of 21



         40.      On or about April 26, 2018, the University of Massachusetts Board of Trustees

approved the term sheet regarding the sale of Mount Ida’s Newton campus.

         41.      On May 16, 2018, the Purchase and Sale Agreement for the sale of Mount Ida’s

Newton campus was signed.               Up until that point, the deal had not yet been consummated and

there was no lawful reason for UMass Dartmouth to possess private educational and financial aid

information of Mount Ida’s student population.

         42.      Mount Ida officially closed as of May 17, 2018.

         43.      As a result of Mount Ida’s closure with no substantive prior notice to students, many

unique opportunities in degrees, experience and education were lost to Mount Ida students.

         44.      As a result of the closure, the Plaintiffs and members of the putative Class have

been denied their contracted right to receive an education in the degree field for which they

bargained.

         45.      As a result of the timing of the closure, the Plaintiffs and members of the putative

Class, were deprived of a meaningful ability to plan and prepare for enrollment at another

institution.

         46.      As a result of the closure, the Plaintiffs and members of the putative Class, were

caused and continue to suffer significant harm.

         47.      Plaintiffs bring this action on behalf of themselves and as a class action, pursuant

to the provisions of Rule 23 of the Federal Rules of Civil Procedure and G. L. c. 93A, § 9(2) on

behalf of a class defined as:

               “All students and prospective students of Mount Ida College at the time
               Mount Ida College closed.”4


4
 This is a preliminary definition of the Class. The Plaintiffs expressly reserve the right to modify or amend the
Class, or to create multiple classes or subclasses, as appropriate, when this case reaches the class certification stage
of the litigation.


                                                            9
         Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 10 of 21



       48.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

       49.     Numerosity – FED. R. CIV. P. 23(a)(1). The Class is so numerous that individual

joinder of all Class members is impracticable. Plaintiffs believe that there are more than 1,400

Class members. The precise number of Class members and their addresses are unknown to

Plaintiffs, but may be ascertained from Mount Ida’s books and records. Class members may be

notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. mail, electronic mail, Internet postings, and/or published notice.

       50.     Commonality and Predominance – FED. R. CIV. P. 23(a)(2). This action involves

common questions of law and fact, which predominate over any questions affecting only

individual Class members. All Class members were subject to the same deception, and breach of

privacy, and all involve common questions of law and fact.

       51.     Typicality – FED. R. CIV. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

the other members of the Class because, among other things, all Class members were similarly

injured through the omissions of material facts and other fraudulent statements regarding Mount

Ida’s financial viability, and all Class members have the same claims against the Defendants.

       52.     Adequacy of Representation – FED. R. CIV. P. 23(a)(4) and G. L. c. 93A, § 9(2).

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other members of the Class they seek to represent; they have retained counsel

competent and experienced in education law and class action litigation, and the Plaintiffs intend to

prosecute this action vigorously. The Class’s interests will be fairly and adequately protected by

Plaintiffs and counsel.




                                                10
         Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 11 of 21



        53.    Similarly Situated and Injured Persons – G. L. c. 93A, § 9(2). The proposed Class

consists of students who have suffered the same injury as the Plaintiffs and who, for the reasons

stated above, are similarly situated to each other and to the Plaintiffs.

        54.    Superiority – FED. R. CIV. P. 23(b). A class action is superior to any other available

methods for fairly and efficiently adjudicating this controversy, and no unusual difficulties are

likely to be encountered in the management of this class action. The damages suffered by Plaintiff

and the other members of the Class are relatively small compared to the burden and expense that

would be required to individually litigate their claims against the Defendants, so it would be

impracticable for Class members to individually seek redress for the Defendants’ wrongful

conduct. Even if the Class members could afford individual litigation, the court system could not.

Individualized litigation creates a potential for inconsistent or contradictory judgments, and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                            COUNT I
                             (Violation of Privacy, G. L. c. 214, § 1B)

        55.    The Plaintiffs and the Class repeat, reallege and incorporate herein by reference all

the allegations contained in paragraphs 1 through 54 of this Complaint.

        56.    The Plaintiffs and the Class placed their trust in the Defendants to safeguard their

sensitive and private financial and academic information.

        57.    Prior to April 6, 2018, Defendants provided UMass Dartmouth with Plaintiffs’ and

members of the Class’ sensitive and private student academic data without prior authorization, in

violation of the Family Educational Rights and Privacy Act (20 U.S.C., § 1232g) and G. L. c. 214,

§ 1B.



                                                  11
        Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 12 of 21



       58.       The dissemination of the Plaintiffs’ and members of the Class’s private information

to UMass Dartmouth exposed the Plaintiffs and Class members to unwanted solicitation by UMass

Dartmouth during a time of crisis and turmoil.

       59.       The dissemination of the Plaintiffs’ and Class members’ private information to

UMass Dartmouth exposed and continues to expose the Plaintiffs and members of the Class to

data breaches.

       60.       The dissemination of the Plaintiffs’ and Class members’ private information to

UMass Dartmouth without prior consent was not warranted under the circumstances.

       61.       The Plaintiffs’ and members of the Class’s consent for the dissemination of their

sensitive and private student financial and academic information could have been timely obtained

prior to the unauthorized dissemination of such information.

       62.       The dissemination of the Plaintiffs’ and Class members’ sensitive and private

student financial and academic information was not in the interest of the student Plaintiffs and

members of the Class, but was for the convenience of the Defendants.

       WHEREFORE, the Plaintiffs and members of the Class pray that judgment be entered

against the Defendants in an amount that will fairly and adequately compensate them for their

damages and such other relief as this Honorable Court may deem appropriate.

                                             COUNT II
                                              (Fraud)

       63.       The Plaintiffs and the Class repeat, reallege and incorporate herein by reference all

the allegations contained in paragraphs 1 through 62 of this Complaint.

       64.       The Defendants knew of the financial distress of Mount Ida by as early as 2014.

The Defendants knew that Mount Ida was teetering on insolvency and that bankruptcy was

seriously being considered.



                                                  12
         Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 13 of 21



       65.     The Defendants, knowing that Mount Ida was in financial distress, continued to

hold Mount Ida out as a viable institution by:

               a.      accepting new students;

               b.      advertising substantial merit-based scholarships;

               c.      providing enrolled students with substantial merit-based scholarships;

               d.      scheduling admitted students days;

               e.      reporting to the NEASC that Mount Ida was financially sound;

               f.      failing to report to the Department of Higher Education their financial
                       distress;

               g.      failing to properly characterize the merger talks with Lasell College;

               h.      advertising and engaging with incoming students for the 2018-2019 year;
                       and

               i.      issuing acceptance letters to incoming students.

       66.     The Defendants knew that Mount Ida was not financially viable, yet they continued

to offer enrollment up until all deadlines for admissions to other colleges had passed or were

imminent.

       67.     The Defendants knew that Mount Ida was not financially viable, yet they sought

enrollment deposits through emails issued by the Dean of Admissions, representing that payment

of the fee would secure a spot in the fall 2018 entering class.

       68.     On March 23, 2018, when Mount Ida terminated merger discussions with Lasell

College, Barry Brown and the other Defendants assured students that Mount Ida remained a top

30 school in the region and that they would continue to examine options moving forward to ensure

the future of the students.

       69.     In 2017, the Defendants intentionally omitted their merger talks with Lasell College

from their Self-Study report to NEASC, depriving current students, prospective students, and the



                                                 13
        Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 14 of 21



public of important knowledge regarding the sustainability and future of Mount Ida. This Self-

Study was reviewed by Defendant Barry Brown, Ron Akie, senior leadership of Mount Ida, and

the Mount Ida Board of Trustees, who voted to endorse the report in July of 2017.

       70.       This Self-Study omitted information that would have caused the Massachusetts

Department of Higher Education to begin talks with Mount Ida in 2017 regarding closure. Such

information was contained in an external report, which was not made public.

       71.       The fact that Mount Ida was teetering on the brink of insolvency was deliberately

withheld from current and prospective students.

       72.       The Defendants made such representations and omissions to students for the

purpose of inducing the Plaintiffs and members of the Class to enroll and remain enrolled at Mount

Ida.

       73.       The Plaintiffs and Class members relied on the Defendants’ representations to their

detriment and enrolled or remained enrolled at Mount Ida.

       74.       As a result of the Defendants’ false statements, the Plaintiffs and members of the

Class suffer and continue to suffer damages.

       WHEREFORE, the Plaintiffs and the Class pray that judgment be entered against the

Defendants in an amount that will fairly and adequately compensate them for their damages and

such other relief as this Honorable Court may deem appropriate.

                                            COUNT III
                                   (Negligent Misrepresentation)

       75.       The Plaintiffs and the Class repeat, reallege and incorporate herein by reference all

the allegations contained in paragraphs 1 through 74 of this Complaint.

       76.       The Defendants should have known of the financial distress of Mount Ida by as

early as 2014.



                                                  14
         Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 15 of 21



       77.     The Defendants, in performing their duties should have known that Mount Ida was

in financial distress, but continued to hold Mount Ida out as a viable institution by:

               a.      accepting new students;

               b.      advertising substantial merit-based scholarships;

               c.      providing enrolled students with substantial merit-based scholarships;

               d.      scheduling admitted students days;

               e.      reporting to the NEASC that Mount Ida was financially sound;

               f.      failing to report to the Department of Higher Education their financial
                       distress;

               g.      failing to properly characterize the merger talks with Lasell College;

               h.      advertising and engaging with incoming students for the 2018-2019 year;
                       and

               i.      issuing acceptance letters to incoming students.

       78.     The Defendants should have known that Mount Ida was not financially viable, yet

they continued to offer enrollment up until all deadlines for admissions to other colleges had passed

or were imminent.

       79.     On March 23, 2018, when Mount Ida terminated merger discussions with Lasell

College, Barry Brown and the other Defendants assured students that Mount Ida remained a top

30 school in the region and that they would continue to examine options moving forward to ensure

the future of the students.

       80.     In 2017, the Defendants intentionally omitted their merger talks with Lasell College

from their Self-Study report to NEASC, depriving current students, prospective students, and the

public of important knowledge regarding the sustainability and future of Mount Ida. This Self-

Study was reviewed by Defendant Barry Brown, Ron Akie, senior leadership of Mount Ida, and

the Mount Ida Board of Trustees, who voted to endorse the report in July of 2017.



                                                 15
        Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 16 of 21



       81.     The fact that Mount Id was teetering on the brink of insolvency was negligently

withheld from current and prospective students.

       82.     The Defendants made such representations and omissions for the purpose of

inducing the Plaintiffs and members of the Class to enroll and remain enrolled at Mount Ida.

       83.     The Plaintiffs and Class members relied on the Defendants’ representations to their

detriment and enrolled or remained enrolled at Mount Ida.

       84.     As a result of the Defendants’ statements, which the Defendants should have known

to be false, the Plaintiffs and Class members suffer and continue to suffer damages.

       WHEREFORE, the Plaintiffs and members of the Class pray that judgment be entered

against the Defendants in an amount that will fairly and adequately compensate them for their

damages and such other relief as this Honorable Court may deem appropriate.

                                          COUNT IV
                                   (Fraud in the Inducement)

       85.     The Plaintiffs and the Class repeat, reallege and incorporate herein by reference all

the allegations contained in paragraphs 1 through 85 of this Complaint.

       86.     The Defendants held Mount Ida out as a viable institution by:

               a.     accepting new students;

               b.     advertising substantial merit-based scholarships;

               c.     providing enrolled students with substantial merit-based scholarships;

               d.     scheduling admitted students days;

               e.     reporting to the NEASC that Mount Ida was financially sound;

               f.     failing to report to the Department of Higher Education their financial
                      distress;

               g.     failing to properly characterize the merger talks with Lasell College;

               h.     advertising and engaging with incoming students for the 2018-2019 year;



                                                16
         Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 17 of 21



                       and

               i.      issuing acceptance letters to incoming students.

       87.     The Defendants should have known that Mount Ida was not financially viable, yet

they continued to offer enrollment up until all deadlines for admissions to other colleges had passed

or were imminent.

       88.     On March 23, 2018, when Mount Ida terminated merger discussions with Lasell

College, Barry Brown and the other Defendants assured students that Mount Ida remained a top

30 school in the region and that they would continue to examine options moving forward to ensure

the future of the students.

       89.     In 2017, the Defendants intentionally omitted their merger talks with Lasell College

from their Self-Study report to NEASC, depriving current students, prospective students, and the

public of important knowledge regarding the sustainability and future of Mount Ida. This Self-

Study was reviewed by Defendant Barry Brown, Ron Akie, senior leadership of Mount Ida, and

the Mount Ida Board of Trustees, who voted to endorse the report in July of 2017.

       90.     This Self-Study omitted information that would have caused the Department of

Higher Education to begin talks with Mount Ida in 2017 regarding closure. Such information was

contained in an external report, which was not made public.

       91.     The fact that Mount Ida was teetering on the brink of insolvency was deliberately

withheld from current and prospective students.

       92.     The Defendants made such representations for the purpose of inducing the Plaintiffs

and the Class to enroll and remain enrolled at Mount Ida.

       93.     The Plaintiffs and members of the Class relied on the Defendants’ representations

and enrolled or remained enrolled at Mount Ida.

       94.     As a result of the Defendants’ false statements, the Plaintiffs and members of the


                                                 17
         Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 18 of 21



Class suffer and continue to suffer damages.

        WHEREFORE, the Plaintiffs and the Class pray that judgment be entered against the

Defendants in an amount that will fairly and adequately compensate them for their damages and

such other relief as this Honorable Court may deem appropriate.

                                            COUNT V
                                     (Breach of Fiduciary Duty)

        95.     The Plaintiffs and the Class repeat, reallege and incorporate herein by reference all

the allegations contained in paragraphs 1 through 94 of this Complaint.

        96.     Mount Ida held a unique position of influence and trust with its students. The

Plaintiffs and members of the Class placed their trust in the Defendants.

        97.     The Defendants had a fiduciary duty to exercise their rights and powers in good

faith for the benefit of their students.

        98.     As Mount Ida was the educational institution the Plaintiffs and members of the

Class attended, the Plaintiffs and Class members provided the Defendants with sensitive and

confidential information that is not readily available to the public or routinely provided to other

institutions or individuals.

        99.     Plaintiffs and the Class trusted the Defendants to keep their confidential

information safe and private.

        100.    Plaintiffs and the Class further trusted Mount Ida to act in their best interest and

deal with them in good faith

        101.    Defendants knew of the trust the Plaintiffs and Class members had in them to:

                a.      Provide Class members with an education;

                b.      Deal with Class members in good faith;

                c.      Put Class members’ interests before their own; and



                                                 18
           Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 19 of 21



               d.      Help develop Class members into marketable individuals with skills
                       consistent with their chosen major.

       102.    The Defendants breached their fiduciary duty to Plaintiffs and members of the Class

by:

               a.      Failing to apprise the Plaintiffs and Class members in a timely manner of
                       the financial viability of Mount Ida;

               b.      Engaging in the sale of the Newton campus without first providing for the
                       needs of the students;

               c.      Divulging, without authorization, the sensitive and private financial and
                       academic information of the Plaintiffs and other members of the Class;

               d.      Rejecting a merger deal with Lasell College; and

               e.      Placing Mount Ida’s needs ahead of the needs of the Plaintiffs and Class
                       members.

       WHEREFORE, the Plaintiffs and members of the Class pray that judgment be entered

against the Defendants in an amount that will fairly and adequately compensate them for their

damages and such other relief as this Honorable Court may deem appropriate.

                                             COUNT VI
                                         (Breach of Contract)

       103.    The Plaintiffs and the Class repeat, reallege and incorporate herein by reference all

the allegations contained in paragraphs 1 through 102 of this Complaint.

       104.    The Plaintiffs and members of the Class each applied for admission to Mount Ida

College.

       105.    The Plaintiffs and members of the Class were each accepted to Mount Ida to pursue

their education in their chosen field.

       106.    A contract was formed between each Class member and Mount Ida.

       107.    The Plaintiffs and the Class fulfilled their contractual obligations to Mount Ida by

remitting tuition payments to Mount Ida for the purpose of receiving a degree in their selected field


                                                 19
         Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 20 of 21



from Mount Ida.

       108.    The Plaintiffs and the Class complied with all their financial and academic

obligations required up until the closure of Mount Ida.

       109.    The Defendants breached their contractual duty by failing to provide the education

bargained for and paid for by the Plaintiffs and the Class.

       WHEREFORE, the Plaintiffs and members of the Class pray that judgment be entered

against the Defendants in an amount that will fairly and adequately compensate them for their

damages and such other relief as this Honorable Court may deem appropriate.

                                        JURY DEMAND

       Plaintiffs Tristan Squeri, Madeline McClain and George O’Dea, individually and on

behalf of all others similarly situated, hereby demand a trial by jury on each claim asserted or

hereafter asserted in the Complaint, and on each defense asserted or hereafter asserted by any

Defendant. The Plaintiffs make their demand for trial by jury to compensate them and others

similarly situated for their damages sustained by the closure of Mount Ida.

       WHEREFORE, the Plaintiffs and the Class demand judgment against the Defendants,

statutory and treble damages as allowed by law, together with interest and costs thereon.



                              [SIGNATURE PAGE TO FOLLOW]




                                                20
       Case 1:18-cv-12438-RGS Document 1 Filed 11/26/18 Page 21 of 21



                             Respectfully submitted,

                             /s/ Joshua N. Garick
                             __________________________________
                             Andra J. Hutchins, Esq. (BBO #630066)
                             ahutchins@kcl-law.com
                             Michael Tauer, Esq. (BBO #568398)
                             mtauer@kcl-law.com
                             KERSTEIN, COREN & LICHTENSTEIN, LLP
                             60 Walnut Street, 4th Floor
                             Wellesley, Massachusetts 02481
                             Phone: (781) 997-1600

                             Joshua N. Garick, Esq. (BBO #674603)
                             joshua@garicklaw.com
                             LAW OFFICES OF JOSHUA N. GARICK, P.C.
                             34 Salem Street Suite 202
                             Reading, Massachusetts 01867
                             Phone: (617) 600-7520

                             Counsel for Plaintiffs and the Class
Dated: November 26, 2018




                                       21
